Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 27, 2019

The Court of Appeals hereby passes the following order:

A20D0215. KEVEN WAYNE CANTY v. THE STATE.

      Keven Wayne Canty filed a motion to correct, reduce, or modify his sentence.
The trial court denied his motion on November 16, 2018. Canty then filed this
application for discretionary review on December 6, 2019. We, however, lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d); Hill v State, 204 Ga.
App. 582, 583 (420 SE2d 393) (1992). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Here, Canty filed his application over a year after the trial court entered its
order. Accordingly, the application is untimely, and it is hereby DISMISSED for lack
of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/27/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.